Citation Nr: 0408058	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
secondary to Agent Orange exposure.  

2.  Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
initially evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C. H.



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1972 with the U.S. Army and from May 1980 to May 1982 with 
the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The available service medical records show that the veteran 
reported a history of skin problems at the March 1982 
separation examination.  At the October 2003 personal 
hearing, the veteran noted that immediately subsequent to 
service discharge he received medical care for his skin 
disorders.  He indicated that he received treatment from the 
employee health unit at the VA medical center in Martinsburg, 
West Virginia, beginning in 1982.  He also reported that he 
received skin treatment at the University of Virginia in 1998 
and 1999.  He further indicated that during this time period 
he received private treatment for his skin from a Dr. Patton 
(he was not sure of the name but he had the name at home).  

In regard to PTSD, during the October 2003 personal hearing, 
the veteran also reported that he was receiving ongoing VA 
treatment at the Martinsburg VA facility and at the Vet 
Center.  He also indicated that his symptoms have increased 
in severity since the most recent VA examination.  The 
veteran's representative also requested that the VA conduct a 
new examination.

Moreover, in February and March 2004, the Board received 
additional medical evidence from the veteran without a waiver 
of consideration by the RO.  The RO has not had an 
opportunity to review this evidence and to issue a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

It is not clear from the record if the veteran claims that he 
received treatment for a skin disorder during his U.S. Army 
active service between January 1966 and March 1972.  However, 
the Board must consider this period of service in 
adjudicating his claims.  In conjunction with the veteran's 
initial claim for benefits, in November 1984, the RO 
requested that the National Personnel Records Center (NPRC) 
verify the veteran's period of U.S. Army service between 1966 
and 1968.  The reply from the NPRC indicated that the file 
was out and to resubmit the request in 30 days.  Within the 
same time period the RO requested verification of the 
veteran's U.S. Naval service as well as his service medical 
record.  In a January 1985 reply the NAVRESPERSCEN verified 
the veteran's dates of U.S. Naval service.  In January 1985, 
the RO again requested the veteran's service medical records; 
however, the request only contained dates involving his U.S. 
Naval service.  In March 1985, the RO received the veteran's 
U.S. Naval service medical records.  

In May 2001, the RO submitted another request specifically 
for the veteran's U.S. Army service medical records.  
However, the response indicated that the veteran's records 
were sent in March 1985.  The Board finds that further search 
should be attempted in regards to his service medical records 
from his first period of service in the U.S. Army.  The 
veteran should clarify if he received inservice treatment for 
a skin disorder during his first period of active duty 
service.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all 
service, military, VA and non-VA health 
providers who have provided treatment for 
his PTSD and skin disorders.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained including 
treatment records from the University of 
Virginia that date between 1998 and 1999; 
employee health records from the VA 
medical facility in Martinsburg that date 
from 1982; private medical records of Dr. 
Patton; inpatient records from the Perry 
Point VA facility in November 2003; and, 
psychiatric treatment from the Vet Center 
that date from October 2003 to the 
present.  All records obtained should be 
associated with the claims file.  The RO 
should obtain all records of current 
treatment for PTSD directly from the 
Martinsburg VA medical facility.  If 
necessary, the veteran should be 
requested to provide additional 
information concerning treatment. 

2.  The RO should seek U.S. Army service 
medical records for the period between 
January 1966 and March 1972.  If 
necessary, the RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these allegedly missing service medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. 

3.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
is asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which has been added 
to the claims folder.  The examiner must 
assign a Global Assessment of Functioning 
Score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV), and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

4.  The veteran should be scheduled for a 
VA skin examination to ascertain the 
extent and severity of the variously 
diagnosed skin disorders.  Any necessary 
tests and studies should be performed.  
The examiner should review the veteran's 
records (attention is invited to the 
notation of "episodic folliculitis 
barbae" on the Navy discharge 
examination) and express an opinion as to 
whether the veteran has a diagnosable skin 
disorder, and if so, whether it is at 
least as likely as not (probability of 50 
percent or better) related to his military 
service.  The report should contain the 
full rationale for all opinions expressed.  
The veteran's claims folder should be 
available to the examiner.

5.  Thereafter, the RO should readjudicate 
the claims, with consideration of the 
additional evidence submitted directly to 
the Board.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC), which should include a 
discussion of the evidence submitted 
directly to the Board.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




